   Case: 1:19-cv-00145-DAP Doc #: 562 Filed: 04/15/20 1 of 2. PageID #: 13141




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION
 DIGITAL MEDIA SOLUTIONS, LLC,                    )     Case No. 1:19-cv-145
                                                  )
        Plaintiff,                                )     JUDGE DAN AARON POLSTER
                                                  )
        v.                                        )     MAGISTRATE JUDGE
                                                  )     THOMAS M. PARKER
 SOUTH UNIVERSITY                                 )
 OF OHIO, LLC, et al.                             )     ORDER
                                                  )
        Defendants.                               )


       On April 15, 2020, representatives for the administration and staff of the Art Institute of

Las Vegas (“Ai LV”) filed two letters documenting various complaints regarding the receiver

and his handling of Ai LV since the commencement of his receivership. ECF Doc. 560 and ECF

Doc. 561. They seek the court’s assistance, through the receivership, to compensate the

employees of Ai LV for the “8 months that they worked without pay, in a total amount of

$,1505,876.20.” Id. Because the employees of Ai LV worked for the school while it was under

the court-appointed receiver’s management, their complaints will be addressed.

       The court has taken an initial step in this regard by submitting a letter of inquiry to the

United States Department of Education, via the U.S. Department of Justice, in which the court

has sought DOE’s position concerning the status of funds the receiver has applied for to address

the foregoing payroll demands.

       The court hereby orders the receiver to meet with the authors of ECF Doc. 561 to devise

a concrete plan to jointly seek funds from the Department of Education to compensate the

employees of Ai LV for work done during the pendency of this receivership and/or to otherwise
    Case: 1:19-cv-00145-DAP Doc #: 562 Filed: 04/15/20 2 of 2. PageID #: 13142



resolve this dispute. The receiver must meet with the Ai LV individuals on or before May 15,

2020. In light of the COVID-19 restrictions, the receiver may schedule his meeting with the Ai

LV representatives by video or telephone. Within one week of the meeting, the receiver must

file a report of the parties’ meeting indicating the plan the parties have reached.


       IT IS SO ORDERED.
                                                      s/Dan Aaron Polster
                                                      United States District Judge


Dated: April 15, 2020
                                                      Thomas M. Parker
                                                      United States Magistrate Judge




                                                  2
